Citation Nr: 0202065
Decision Date: 06/04/02	Archive Date: 05/09/02

Citation Nr: 0202065	
Decision Date: 03/04/02    Archive Date: 03/15/02

DOCKET NO.  91-37 566	)	DATE MAR 04, 2002
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic 
osteoarthritis of multiple joints under the provisions of 
38 U.S.C. § 1112 (b) applicable to a former prisoner of war 
(POW).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel



INTRODUCTION

The veteran had active military service from July 1942 to 
November 1945 and from March 1948 to February 1955.  He was a 
POW of the North Korean government from November 1950 to 
September 1953.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1991 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The case was remanded by the Board in 
October 1991.

The Board entered a decision in this case in August 1992 in 
which entitlement to service connection for multiple joint 
post-traumatic arthritis was denied.  Subsequently, a Motion 
for Reconsideration of that decision was filed with the 
Board.  Reconsideration of the decision was ordered by the 
authority granted to the Chairman in 38 U.S.C.A. § 7103 
(West 1991 & Supp. 2001) in January 1993.  In a decision 
dated in May 1994 an enlarged reconsideration panel of the 
Board denied entitlement to service connection for multiple 
joint post-traumatic arthritis.  That decision replaced the 
decision of August 1992 and became the final decision of the 
Board.

The appellant appealed his case to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court").  On March 6, 1995, representatives of the 
veteran and of the Secretary of VA filed with the Court a 
joint motion for remand.  The representatives moved to vacate 
and remand the Board's May 1994 decision as to the issue of 
entitlement to service connection for multiple joint post-
traumatic arthritis.  The Court granted the joint motion and 
remanded that issue for further action by the Board.

In June 1995 the Board remanded the veteran's claim to the RO 
to obtain additional medical evidence and to offer the 
veteran an opportunity to submit additional evidence in 
accordance with the terms of the joint remand.  Following 
additional development, the case was returned to the Board.  
In November 2000 the Board again remanded the case for 
further development.  The claim is again before the Board for 
further appellate review.

While the claim was in remand status the RO granted service 
connection for traumatic arthritis of the right wrist, for 
arthritis of the toes of both feet and for residuals of 
trauma to the right thumb.  The RO also corrected a prior 
rating decision which purported to deny service connection 
for arthritis of the lumbosacral spine although service 
connection for that disorder had previously been granted.  
Accordingly, no further action by the Board is necessary with 
regard to claims for service connection for arthritis with 
regard to the right wrist, toes and lumbosacral spine.

Among the joints or groups of joints which the veteran has 
claimed from time to time are affected by the multiple joint 
arthritis for which he claims service connection are the 
cervical spine, the thoracic spine, the ankles, the hips and 
the knees.  Although arthritis of those joints or groups of 
joints is not specifically rated as non-service connected in 
the most recent rating actions of February and April 2001, 
the Board finds that the rating action of February 2001 
serves to deny service connection for arthritis of those 
joints as well as arthritis of the shoulders, elbows and left 
wrist.  The Board further finds that the supplemental 
statement of the case of February 2001 sufficiently informs 
the veteran of the denial of service connection for arthritis 
of the cervical spine, the thoracic spine, the ankles, the 
hips and the knees, of the pertinent evidence considered by 
the RO, of the applicable law and regulations and of the 
reasons for the determination of the RO with respect to those 
issues.  38 C.F.R. § 19.29 (2001).


FINDINGS OF FACT

1.  The evidentiary record in this case is complete and there 
is no reasonable possibility that additional assistance to 
the veteran in gathering evidence would aid in substantiating 
his claim.

2.  The veteran was a POW of the North Korean government from 
November 1950 to September 1953.

3.  He has post-traumatic osteoarthritis of the hips, knees, 
ankles, cervical and thoracic spine and left wrist 
demonstrated by x-ray evidence and manifested by limitation 
of motion and/or painful motion.

4.  He does not have x-ray evidence of post-traumatic 
osteoarthritis of the shoulders or elbows.


CONCLUSIONS OF LAW

1.  The veteran's post-traumatic osteoarthritis of the hips, 
knees, ankles, cervical and thoracic spine and left wrist is 
presumed to have been incurred in service by reason of his 
status as a former POW.  38 U.S.C.A. §§ 1110, 1112(b)(12), 
1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(e), 
3.307(a)(5) 3.309(c), 4.71a, Diagnostic Code 5010-5003 
(2001).

2.  He does not have post-traumatic osteoarthritis of the 
shoulders or elbows which was incurred in or aggravated 
during service or which can be presumed to have been so 
incurred by reason of his status as a former POW.  
38 U.S.C.A. §§ 1110, 1112(b)(12), 1131 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304(e), 3.307(a)(5), 3.309(c) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is aware of the recent change in the law in which 
Congress amended 38 U.S.C.A. § 5107 (and amended or added 
other relevant provisions) to clarify VA's duty assist a 
claimant in developing all facts pertinent to a claim for 
benefits.  Such duty includes requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination when such examination 
may substantiate entitlement to the benefits sought.  A claim 
may be decided without providing such assistance only when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement, or the record includes 
medical evidence sufficient to adjudicate the claim.  See 
Veterans Claims Assistance Act of 2000 (hereinafter, 
"VCAA"), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. §§ 5100-5107).  The Board finds that 
with regard to all issues in this case the evidentiary record 
is complete to the extent possible and that there is no 
reasonable possibility that additional assistance to the 
veteran in gathering evidence would aid in substantiating his 
claim.  The Board does note that certain records, including 
the service medical records, were lost are considered 
unrecoverable.  The statement of the case and supplemental 
statements of the case provided to the veteran and his 
representative provided notice of the evidence needed to 
substantiate his claim.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the veteran 
and it appears that all evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder.  Multiple VA examinations were conducted 
and the reports are in the claims folder.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2001).  Present disability resulting from disease or injury 
in service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  The Court has held that there must be competent 
evidence of a current disability (medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

If the veteran is a former POW and was interned or detained 
for not less than 30 days, post-traumatic osteoarthritis 
which became manifest to a degree of 10 percent or more at 
any time after active military, naval or air service shall be 
considered to have been incurred in or aggravated by such 
service even though there is no record of such disease during 
service.  38 U.S.C.A. § 1112(b)(12); 38 C.F.R. §§ 3.304(e), 
3.307(a)(5), 3.309(c).

Factual Background

The evidence shows that in 1980 the veteran sustained 
multiple gunshot wounds involving the interscapular and neck 
regions and spinal cord damage at the upper thoracic spine 
causing paraplegia.  These disabilities have been rated 
nonservice-connected and are not at issue here.

In a rating action in September 1987 it was reported that a 
VA examination was done in June 1987.  A report of that 
examination is not in the claims folder and was apparently 
lost.  Information from the rating action reveals that x-rays 
of the cervical and thoracic spine showed narrowing at C1-C2, 
C2-C3 and C3-C4 and retained foreign bodies at C7, T1 and T4.  
X-rays of the wrists, hands, shoulders, elbows and left knee 
showed no bone or joint pathology.  X-rays of the feet and 
ankles showed marked hallux valgus and extensive 
demineralization of both feet.  

X-rays of several of the veteran's joints were done in 
December 1991.  A limited study of the right elbow revealed 
no gross abnormalities.  A technically suboptimal study of 
the left elbow revealed no gross abnormalities.  A limited 
study of the left wrist revealed no gross abnormalities.  A 
study of the right hip revealed osteopenia with a small bony 
density adjacent to the greater trochanter.  A study of the 
left hip revealed osteopenia with a small bony density 
adjacent to the greater trochanter.  X-rays of the thoracic 
spine revealed post operative residuals of laminectomies of 
T3 and T4 with metallic bullet fragments within the spinal 
canal at the T4 level and other bullet fragments surrounding 
the spinal canal.  Studies of the ankles were very limited 
due to the veteran's inability to cooperate.  Osteopenia was 
noted bilaterally.  No other abnormalities were seen.  X-rays 
of the knees revealed osteopenia without other abnormalities.  
Only an anterior-posterior view of the cervical spine was 
done because of the veteran's condition and because he 
refused other views.  There was no evidence of fracture or 
bone destruction.  X-ray of the right shoulder revealed 
calcification adjacent to the greater tuberosity of the 
humerus consistent with calcific peritendinitis.  No bony 
abnormality was seen.  X-ray of the left shoulder revealed 
multiple foreign bodies in the area of the scapula.  The 
shoulder joint was within normal limits.

On VA examination in April 1999 the veteran complained of 
pain in the knees, ankles and low back.  Examination revealed 
paraplegia at the T2-T3 level with equinus varus and 
ankylosis of the ankles and neurotrophic changes in both 
lower extremities.  Passive range of motion of the knees was 
from 20 degrees to 115 degrees on the left and from 15 
degrees to 120 degrees on the right.  Both upper extremities 
were within normal limits.  Review of earlier x-rays 
reportedly revealed moderate ligamentive arthritis of both 
hips, knees and ankles and of the spine.  The diagnosis were 
paraplegia with residual neuropathic changes and 
polyarthritis, status post gunshots.

In a statement dated in June 1999 a VA physician opined that 
in service trauma did not cause the veteran's arthritis of 
the back, toes and right wrist.

On VA examination in January 2001 the veteran complained of 
progressive pain in all joints, including both shoulders, 
both elbows, both wrists, the back and both legs.  Range of 
motion of the right shoulder was to 90 degrees 
abduction/flexion.  He had full range of active motion 
distally.  Range of motion of the knees was from 10 degrees 
to 120 degrees passively.  He reported pain at the end of the 
range of motion of the shoulders in abduction and flexion.  
There was tenderness over the anterior shoulders.  The ankles 
were flaccid in equino-varus deformity bilaterally.  Range of 
motion of the shoulders was to 90 degrees abduction and 90 
degrees flexion bilaterally.  Range of motion of the elbow 
was to 100 degrees flexion, 10 degrees extension and 80 
degrees pronation/supination bilaterally.  Wrist extension 
was to 60 degrees bilaterally.  

X-rays of the right ankle revealed no evidence of arthritis.  
It was noted that the examination was incomplete in the 
absence of an oblique view.  X-rays of the left ankle 
revealed osteopenia.  The joint space was within normal 
limits.  It was noted that the examination was incomplete in 
the absence of an anterior/posterior view.  X-rays of the 
left wrist revealed mild osteoarthritis at the first carpal-
metacarpal joint.  X-rays of the right elbow revealed an 
olecranon spur.  The joint space was within normal limits.  
Anterior/posterior and lateral x-rays of the left elbow 
revealed no evidence of bone or joint pathology.  X-rays of 
the right shoulder revealed no evidence of bone or joint 
abnormality.  X-rays of the left shoulder were reported to be 
within normal limits.  The diagnosis was multiple joint pain 
secondary to degenerative joint disease.  The examiner opined 
that it was not feasible to rule in or out arthritis of a 
joint as a result of service connected trauma.  The examiner 
further opined that either service trauma or the veteran's 
spinal cord injury could have caused arthritis.

Analysis

Initially, the Board notes that in the absence of a medical 
diagnosis of a current disability, there is no basis for 
granting service connection for claimed residuals of a 
disease or injury even if it is shown that such disease or 
injury had its onset in service.  The presumption of 
incurrence of post-traumatic osteoarthritis based on the 
veteran's status as a former POW does not apply in the 
absence of medical evidence of present disability resulting 
from post-traumatic osteoarthritis.  As previously noted that 
presumption requires that post-traumatic osteoarthritis be 
manifest to a degree of 10 percent.  The Schedule for Rating 
Disabilities requires that arthritis due to trauma be 
substantiated by x-ray findings to qualify for a 10 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5010-5003.

Several x-rays of the shoulders over the years have not 
revealed any arthritis of the shoulder joints and there is no 
diagnosis of post-traumatic osteoarthritis of the shoulders.  
Accordingly, there is no basis for granting service 
connection for post-traumatic osteoarthritis of the shoulders 
in this case.  Likewise, there is no x-ray or other medical 
evidence to show that the veteran has post-traumatic 
osteoarthritis of the elbows and, therefore, no basis for 
granting service connection for post-traumatic osteoarthritis 
of the elbows in this case.  Although previous x-rays of the 
elbows had been reported to be limited or technically 
suboptimal, there was no indication of technical difficulties 
with the elbow x-rays done in connection with the January 
2001 VA examination and no post-traumatic osteoarthritis of 
the elbows was reported at that time.

With regard to the left wrist, x-rays done in January 2001 
revealed, for the first time, mild osteoarthritis of the 
first carpal-metacarpal joint.  Thus, the requirement that 
there be evidence of a current disability is satisfied.  
Because the veteran is a former POW, incurrence of post-
traumatic osteoarthritis during service may be presumed.  
Since the examiner at the January 2001 VA examination opined 
that service connected trauma could not be ruled out as a 
cause of the veteran's arthritis of the left wrist, the Board 
concludes that post-traumatic osteoarthritis of the left 
wrist, with painful motion, may be presumed to have been 
incurred in service.  

X-rays of the cervical and thoracic spine reviewed in 
connection with the April 1999 VA examination reportedly 
showed ligamentive arthritis of the spine.  Osteopenia of the 
veteran's hips, knees and ankles was reported in 1991 and 
ligamentive arthritis, shown by x-ray, was reported in April 
1999.  Again, the opinion of the VA medical examiner in 
January 2001 was that service connected trauma could not be 
ruled out as a cause of the veteran's arthritis.  He has 
complained of pain in all these joints.  Under Diagnostic 
Code 5010-5003 and DeLuca v. Brown, 8 Vet. App. 202 (1995), 
each joint may be regarded as compensably disabling.  
Accordingly, there is a basis for granting service connection 
for post-traumatic osteoarthritis of the cervical and 
thoracic spine and of the hips, knees and ankles based on the 
presumption applicable in the case of former POWs.  
	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for post-traumatic 
osteoarthritis of the hips, knees, ankles, cervical and 
thoracic spine and left wrist is granted.

Entitlement to service connection for post-traumatic 
osteoarthritis of the shoulders and elbows is denied.



			
	GARY L. GICK	J. F. GOUGH
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	JOHN E. ORMOND, JR.
	Member, Board of Veterans' Appeals



			
	RICHARD B. FRANK	LEO W. TOBIN
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	J. E. DAY
	Member, Board of Veterans' Appeals

 



BVA9406782
DOCKET NO.        91-37 566       )    DATE
                  )
(RECONSIDERATION) )
                  )

THE ISSUE

Entitlement to service connection, under the provisions for former
prisoners of war, for multiple joint post-traumatic arthritis.

REPRESENTATION

Appellant represented by: Paralyzed Veterans of America, Inc.

ATTORNEY FOR THE BOARD

Ripley P. Schoenberger, Counsel

INTRODUCTION

The veteran (appellant), who was born in October 1921, served on
active duty from July 1942 to November 1945 and from March 1948 to
February 1955.  He was a prisoner of war of the North Korean
government from November 1950 to September 1953.

In October 1991, the Board of Veterans' Appeals (hereinafter the
Board) remanded the case to the New York, New York, Regional Office
(RO).  The remand contains the administrative history of the case to
that point.  A supplemental statement of the case was issued in
February 1992.  The case was again received at the Board and docketed
for appellate review in March 1992.  In April 1992, the veteran's
representative, the Paralyzed Veterans of America, Inc., submitted
additional written arguments.  On August 17, 1992, the Board entered a
decision.  However, in December 1992 the representative requested
reconsideration of the decision.  In January 1993, the request for
reconsideration was granted.  Reconsideration of the decision has been
ordered by the authority granted to the Chairman in 38 U.S.C.A. § 7103
(West 1991).  Additional evidence developed and relied upon by the
Board in its decision was referred to the veteran's representative in
September 1993 so as to comply with the mandate of the United States
Court of Veterans Appeals (hereinafter Court) in Thurber v. Brown, 5
Vet.App. 119 (1993), and the representative submitted additional
written argument and associated materials the following month.  The
case is now before an expanded reconsideration panel of the Board, and
this decision by the reconsideration panel replaces the August 17,
1992 decision, and is the final decision of the Board.

In a March 1992 statement, the veteran's representative raised the
issues of entitlement to increased compensation benefits for bilateral
frozen feet, post-traumatic stress disorder and the residuals of
lumbosacral strain.  However, these issues have not been developed for
appellate review.  In a Statement of Accredited Representative in
Appealed Case (VA Form 1-646), dated in July 1991, the representative
raised the issue of entitlement to service connection for arthritis as
secondary to the service-connected lumbosacral strain.  However, the
issue of entitlement to service connection for multiple joint
degenerative arthritis as secondary to a service-connected disability
has not been covered by a statement of the case and consequently has
not been procedurally developed for appellate review.  We do not
consider the issue of arthritis on a secondary basis as inextricably
intertwined with the issue of service connection, under the provision
for former prisoners of war, for post-traumatic osteoarthritis, since
each issue may be decided independently of the other and entails
consideration of different laws and regulations, as well as
evidentiary concerns.  Accordingly, the Board does not assume
jurisdiction of these issues, but refers them to the RO for
appropriate action.

In the December 1992 and October 1993 presentations, the veteran's
representative asserted that the April 1956 rating decision which
denied service connection for bilateral pes planus and bilateral
hallux valgus was erroneous.  In the latter presentation, he also
contended that the October 1973 rating decision which reduced an
evaluation for the service-connected low back disability was
erroneous.  However, these issues have not been addressed by the RO
nor procedurally developed for appellate review; and we do not find
them to be inextricably intertwined with the issue of service
connection, under the provision for former prisoners of war, for
multiple joint arthritis, for similar reasons as previously cited.
Consequently, the Board does not have jurisdiction thereof, and these
issues are also referred to the RO for appropate action.

CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that during service he was diagnosed as having
pes planus and hallux valgus due to cold injuries sustained as a
prisoner of war.  It is averred that the pes planus and hallux valgus
cannot be disassociated from the arthritis that has developed in the
veteran's toes.  His representative contends that osteoarthritis of
the feet may be due to frostbite the veteran suffered as a prisoner of
war, and cites to medical references in support thereof.  It is
related that arthritis in his right wrist is due to trauma, and
reference is made to a recent Department of Veterans Affairs (VA)
examination which contains a diagnosis for traumatic arthritis of the
right wrist.  It is argued that the Board may not substitute its own
medical opinion for that of the examiner on that examination as to the
presence of traumatic arthritis of the right wrist; and that x-rays of
that wrist were inadequate.  Reference is made to cases in support of
these contentions regarding medical opinion by the Board and the duty
to assist the veteran in evidentiary development.  It is contended
that the recent outpatient treatment records show that the veteran
complained on numerous occasions of pain in both his upper and lower
extremities and arthritis was found only in those joints alleged by
him to have been subject to trauma in service.  It is therefore
asserted that it is quite possible the veteran has multiple joint
arthritis that is due to the hardships and deprivations he endured as
a prisoner of war.

The veteran's representative states that the cases of Bailey v.
Derwinski, 1 Vet.App. 441 (1991); Godwin v. Derwinski, 1 Vet.App. 419
(1991); Mohr v. Derwinski, 2 Vet.App. 101 (1991); and Aronson v.
Derwinski, 2 Vet.App. 580 (1992) are applicable in this case.  It is
argued that the instructions of the Court in Thurber were not complied
with inasmuch as there was already a tentative decision in the
briefface, indicating a predisposition to deny the claim rather that a
critical examination of the justification of the decision.

DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. § 7104
(West 1991), has reviewed and considered all of the evidence and
material of record in the veteran's claims file.  The Board has
determined that only those items listed in the "Certified List"
attached to this decision and incorporated by reference herein are
relevant evidence in the consideration of the veteran's claim.  Based
on its review of the relevant evidence in this matter, and for the
following reasons and bases, it is the decision of the Board that the
preponderance of the evidence is against the claim for service
connection, under the provision for former prisoners of war, for
multiple joint post-traumatic arthritis.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of
the veteran's appeal has been obtained by the RO.

2.  X-ray films of the lumbosacral spine, taken in July 1987, were
interpreted to show minimal degenerative arthritis which has been
service-connected as part and parcel of service-connected lumbosacral
strain.

3.  X-ray films of both feet, taken in July 1989, show degenerative
arthritis of the first metatarsal joints of both feet.

4.  X-ray films of the right wrist, taken in 1987 and 1991, did not
show arthritic changes.  An x-ray of that wrist performed in December
1991 showed changes possibly consistent with trauma.  However, there
is no credible history of trauma to the wrist, and any arthritis, if
present, in the wrist is not traumatic in origin.

5.  X-ray films, taken in December 1991, are negative for arthritis of
the left wrist, both elbows, both shoulders, both ankles, both knees
and both hips.

6.  Arthritis of the cervical spine has not been radiographically
shown, nor is there a credible history of inservice trauma to the
neck.  Cervical arthritis, even assuming its presence, is more likely
not due to trauma related to service.

7.  The arthritis in the metatarsophalangeal joints of both feet is
not due to the hardships or deprivations the veteran endured as a
prisoner of war, but rather to an intercurrent, postservice injury.

CONCLUSION OF LAW

Multiple joint post-traumatic osteoarthritis may not be presumed to
have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154,
5107 (West 1991); 38 C.F.R. §§ 3.304(d), (e), 3.307, 3.309 (1992).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, we find that the veteran's claim is "well grounded"
within the meaning of 38 U.S.C.A. § 5107(a).  That is, we find that he
has presented a claim which is plausible.  We are also satisfied that
all relevant facts have been properly developed.  We note that the
veteran's available service medical records, as well as both
Department of Veterans Affairs (VA) and private medical studies dated
from 1955 to 1991, have been associated with the claims folder.  In
addition, the veteran was afforded special former prisoner-of-war
protocol examinations by the VA in December 1984, December 1990 and
December 1991.  Moreover, the December 1991 examination included X-ray
studies of the veteran's joints.  In response to contentions raised,
even if we conceded for the sake of argument that the X-ray view of
the right wrist performed in December 1991 revealed findings
consistent with arthritis, the issue of whether or not that arthritis
was traumatic in origin would still remain.  We do not believe that
additional X-ray study is necessary to decide this case.  Otherwise,
it is not specifically contended that there are additional, relevant
records which could provide facts to support the veteran's
contentions.  Accordingly, no further assistance to the veteran is
required in order to comply with the duty to assist the veteran
mandated by 38 U.S.C.A. § 5107(a).

In pertinent part, where a veteran is a former prisoner of war and
post-traumatic osteoarthritis becomes manifest to a degree of
10 percent any time after service, such disease shall be presumed to
have been incurred in service, even though there is no evidence of
such disease during the period of service.  This presumption is
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A.
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  However, post-traumatic
arthritis must be established by X-ray findings.  38 C.F.R. § 4.71a,
Diagnostic Code 5010.

Satisfactory lay or other evidence that an injury or disease was
incurred or aggravated in combat will be accepted as sufficient proof
of service connection if the evidence is consistent with the
circumstances, conditions, or hardships of such service even though
there is no official record of such incurrence or aggravation.  38
U.S.C.A. § 1154; 38 C.F.R. § 3.304(d).

Where disability compensation is claimed by a former prisoner of war,
omission of history or findings from clinical records made upon
repatriation is not determinative of service connection, particularly
if evidence of comrades in support of the incurrence of a disability
during confinement is available.  Special attention will be given to
any disability first reported after discharge especially if poorly
defined and not obviously of intercurrent origin.  The circumstances
attendant upon the individual veteran's confinement and duration
thereof will be associated with pertinent medical principles in
determining whether a disability manifested subsequent to service is
etiologically related to the prisoner-of-war experience.  38 C.F.R.
§ 3.304(e).

As an initial matter, we wish to point out that one of the veteran's
listed service-connected disabilities is lumbosacral strain which
includes marginal spurs as part and parcel of the disability.  This
means that arthritic changes of the lumbar spine have been service
connected as an essential part of the traumatic injury to the lumbar
spine.  That is, service connection for traumatic arthritis of this
joint has been established.

The evidence does not show that multiple joint post-traumatic
arthritis was present during the veteran's military service.  The
available service medical records do not contain any X-ray findings of
arthritis.  On an examination, conducted in March 1948, it was
reported that the veteran had second degree pes planus.  On the
examination, conducted in September 1953, after the veteran was
returned from prisoner-of-war status, he reported that he had had
frostbite of both large toes.  However, there was no clinical evidence
of arthritis.  Moreover, reports of medical history contemporaneously
recorded made no reference to trauma of the joints.  On a special
orthopedic examination, conducted by the VA in April 1955, it was
reported that the veteran had slight hallux valgus and pes planus,
bilaterally.  Significantly, X-ray films of both feet showed no
evidence of arthritis.  On an examination, conducted in 1973, it was
reported that the veteran had mild hallux valgus, bilaterally.

The claims folder shows that during a domestic argument in 1980, the
veteran sustained multiple gunshot wounds, which included the
interscapular region and nape of the neck, with spinal cord damage at
the upper thoracic spine level causing paraplegia.  He subsequently
underwent treatment for chronic pain syndrome.  On an examination,
conducted in 1983, it was reported that the big toes, 2nd, 3rd, and
4th toes, bilaterally, were deformed.  Marked hallux valgus and
hammertoes were noted on X-ray study in December 1984, but without
arthritis.  In January 1987, he was seen in the prosthetic department.
It was reported that he had had paraplegia for the last several years.
He had spasticity of the lower extremities that caused inversion of
his feet.  Significantly, on VA examination in July 1987, X-ray films
of both hands, elbows, and wrists were negative for arthritis,
although he complained of pain in both arms and wrists.  Moreover, X-
rays of the feet revealed marked hallux valgus, but no arthritis; and
x-rays of the cervical and thoracic spine and shoulders revealed no
arthritic changes (although foreign bodies consistent with the gunshot
wound in 1980 appeared in that region).

In January 1989, the veteran was seen as an outpatient.  X-ray films
of both feet showed degenerative joint disease of the first
metatarsophalangeal joints with valgus subluxation and hammering of
the 2nd through the 4th toes of both feet.  The examiner stated that
the veteran reported that his deformity began after his release from
prisoner-of-war camp, where long marches had been endured.  The
examiner commented that it was conceivable that the deformity and
secondary degenerative changes were secondary to traumatic events, but
doubted that the pain was secondary to the deformity, but due to
paraplegia.  It appears that this equivocal opinion was based upon the
veteran's own statement of medical history, alleging facts which are
unsupported by the actual medical evidence of record.  In this regard,
it should be pointed out that to resort to remote possibility is
prohibited by the benefit of the doubt doctrine.  38 U.S.C.A.
§ 5107(b) and Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  In Gilbert,
the Court held:

By reasonable doubt is meant one which exists
because of an approximate balance of positive
and negative evidence which does not
satisfactorily prove or disprove the claim.  It
is a substantial doubt and one within the range
of probability as distinguished from mere
speculation or remote possibility.

Therefore, the examiner's equivocal opinion based upon unsupported
facts, alleged by the veteran, is of very minimal evidentiary value.
See:  Swann v. Brown, 5 Vet.App. 229 (1993).

VA progress notes reflect that in February 1989, the veteran was seen
for complaints of neck pain and "osteoarthritis of the cervical
spine".  However, x-rays of the cervical spine previously taken in
July 1987 had not shown any arthritic changes.  The clinical notation
as to cervical arthritis is questionable, since there are no x-ray
findings in support thereof.  See:  38 C.F.R.
§ 4.71a. Diagnostic Code 5010, requiring establishment of arthritis by
radiographic findings.  However, even assuming that he has cervical
arthritis, the evidence shows that it was initially shown many years
after service and is not of traumatic origin related to service.
Significantly, the veteran never reported in his medical history that
he suffered any inservice injury or disability specifically to the
neck.  Moreover, the only clinical reference to trauma to the neck
region was associated with an intercurrent, postservice gunshot wound
in 1980.

In August 1989, the veteran complained of pain in his right wrist for
the past 6 to 7 months.  In a December 1989 letter, a private
podiatrist diagnosed generalized osteoarthritis of both feet.  In
August 1990, the diagnosis was severe clawing of all toes and hallux
valgus with degenerative changes of the first metatarsophalangeal
joints of both feet.  On a special prisoner-of-war protocol
examination, conducted by the VA in December 1991, X-ray films of the
right wrist were interpreted to show findings of radioscaphoid joint
narrowing and findings suggesting rupture of the scapholunate ligament
that "may" be the residual of old trauma.  The examiner diagnosed old
injury to the right scaphoid with traumatic arthritis.  X-ray films of
the left wrist, right elbow, left elbow, right shoulder, left
shoulder, right ankle, left ankle, left knee, right knee, left hip,
and right hip were negative for arthritis.

As noted above, the veteran's representative asserts that various
Court decisions are applicable in this case.  In the decision of
Godwin v. Derwinski, 1 Vet.App. 419 (1991), the Court stated that once
a traumatic etiology is established for an arthritic condition, the
presumption (for former prisoners of war) can be rebutted only by
affirmative evidence to the contrary, or evidence establishing an
intercurrent injury or disease which is a recognized cause of
arthritis that has been suffered between the date of separation from
service and the onset of arthritis, or that the arthritis is due to
the veteran's own willful misconduct.  In the case of Bailey v.
Derwinski, 1 Vet.App. 441, at 445 (1991), the Court held that the
statute does not require that post-traumatic osteoarthritis become
manifest within a certain period of time after separation from service
in order for the presumption of service connection to arise, nor is
there any requirement that there be a finding of trauma in service.
Accordingly, since the veteran is a former prisoner of war, if the
etiology of the arthritis is traumatic in nature and is not due to
intercurrent causes, service connection can be granted.  However, the
Court declined to decide whether a lack of postservice complaints
could serve to rebut the presumption.  In the case at hand, there is
postservice evidence of a lack of arthritis of the joints in issue,
prior to intercurrent injuries, and this evidence rebuts the
presumption of service connection, as will be explained.

It is reiterated that X-ray films show arthritis of both great toes,
and deformity of the 2nd, 3rd, 4th, and 5th toes bilaterally.  The
evidence also establishes that the veteran was wounded in a domestic
argument in 1980 and suffered spastic paraplegia.  After that
unfortunate incident his feet and toes began to turn inward.  In the
medical text, Raymond D. Adams, M.D., and Maurice Victor, M.D.,
Principles of Neurology, 720-724 (4th ed. 1989), it states that:

When the spinal cord is suddenly and completely
severed, three disorders of function are at once
evident:  (1) All voluntary movements in parts of
the body below the lesion are immediately and
permanently lost; (2) all sensations from the
lower (aboral) parts are abolished; and (3) reflex
function in all segments of the isolated spinal
cord is suspended.  The last effect, called spinal
shot, involves tendon as well as anatomical
reflexes.  Gradually, the typical pattern of
flexion reflexes merges:  Dorsiflexion of the big
toe; fanning of the other toes; and later, flexion
or slow withdrawal of the movements of the feet,
legs, and thigh (triple flexion).

The evidence shows that the hammertoeing and clawing of the 2nd, 3rd,
4th, and 5th toes, bilaterally, began only after the veteran sustained
paraplegia.  We have considered medical articles recently submitted by
the appellant that give other etiologies for hammertoes including
hallux valgus.  However, these medical articles, while general in
application, do not control in the instant case.  The specific facts of
this case show no evidence of hammertoes and clawing of the toes prior
to the intercurrent gunshot wound with resultant paraplegia.
Therefore, we must attribute the deformity of the 2nd, 3rd, 4th, and
5th toes to the paraplegia, not the hardships he endured as a prisoner
of war.

Another medical text states:

Hallux valgus (bunion) is a deformity in which the
large toe is deflected laterally, and a bony
prominence developed secondarily or with the
medial aspect of the first metatarsal head and
neck.  The etiology of hallux valgus is
hereditary, mechanical, osseous, arthritis, and
flatfoot....Degenerative arthritic changes
frequently develop at the metatarsophalangeal
joint, either in cases of longstanding, as a
result of abnormal mechanical strain or as a part
of a generalized arthritis.  2 Turek Orthopedics,
Principles and Their Application 1440-1441 (4th
ed. 1984).

The evidence in this case shows that the veteran had second degree pes
planus in 1948, prior to being a prisoner of war.  On the examination
conducted in 1955, it was reported that he had slight hallux valgus,
and X-ray films showed no evidence of arthritis.  In 1973 X-rays again
showed only mild hallux valgus, indicating he had a stable mild hallux
valgus which had not over all those years caused arthritis changes.
Only after developing the severe foot deformity with marked hallux
valgus after the 1980 gunshot wound injury with resultant paraplegia
did he develop arthritic changes in the feet.  The specific facts of
this case show no evidence of hammertoes, clawing of the toes, or
arthritic changes in the feet prior to the intercurrent gunshot wound
with resultant paraplegia.

Given these facts, we attribute the deformity of the 2nd, 3rd, 4th,
and 5th toes and arthritic changes in the feet to the intercurrent,
postservice paraplegia, not the hardships he endured as a prisoner of
war.

It should be clarified that in deciding this case, the Board is not
rendering a decision on service connection for any disabilities of the
feet other than arthritis.  Parenthetically, we have been unable to
locate any medical literature that states pes planus and hallux valgus
are secondary to cold injury (frostbite).  Additionally, the appellant
has submitted a medical article that states:

Severe cold injury with frostbite may lead to
premature OA when cold exposure occurs prior to
epiphyseal closure.  Roland W. Moskowitz, M.D.,
Clinical and Laboratory Findings in
Osteoarthritis in Arthritis and Allied
Conditions: a Textbook of Rheumatology, 1626
(Daniel J. McCarty, M.D., ed., 11th ed. 1989).

Epiphyseal closure refers to the growth process, a process of youth
and adolescence.  Since the veteran's frostbite in servive occurred
when he was at least in his late twenties, we do not believe that his
cold exposure occurred prior to epiphyseal closure.  This medical
article relating a frostbite etiology for osteoarthitis is irrelevant
and inapplicable to the facts of this case.

With regard to the "arthritis" of the right wrist, the evidence shows
that it was first diagnosed many years after service.  Throughout the
years, when describing his prisoner-of-war experiences, the veteran
did not report any injury to the wrist.  On prisoner-of-war
examinations in 1984, 1990, and 1991, on the Former POW Medical
History forms, he checked several boxes indicating wounds or injuries
to his head, back, legs and feet during captivity, but he specifically
did not check the box indicating injury to the arms.  It was not until
he was informed of the diagnosis on the December 1991 examination of
possible old wrist injury with traumatic arthritis that he reported he
sustained a right wrist injury on a forced march during internment.
Even then, he gave no specifics as to alleged trauma to the wrist.  We
find this history not credible in light of the absence of any mention
of injury to the wrists in service or for approximately 35 years after
service.  Additionally, a recently prepared written statement by a
fellow former prisoner of war only refers to the veteran's exposure to
frostbite; and makes no reference to any specific trauma sustained
during service or internment.  38 U.S.C.A. § 1154; 38 C.F.R.
§ 3.304(d), (e).

We note the contention that the orthopedist's diagnosis of traumatic
arthritis of the wrist was made by a competent physician and, in
essence, established the presence of traumatic arthritis of that
wrist.  However, we believe that the interpretation of the
radiologist, trained in interpreting X-rays, is more probative, and
that interpretation did not include arthritis.  Although reference was
made to possible trauma, this was based on a ligamentous abnormality
and not on findings of arthritis.  In any event, since the veteran's
history of trauma in service is not credible, even if we accept the
diagnosis of arthritis for the sake of argument, the characterization
of the arthritis as traumatic is not credible.

We have noted the veteran's contention that the cases of Mohr v.
Derwinski, and Aronson v. Derwinski, are applicable in this case.  In
Mohr v. Derwinski, 2 Vet.App. 101 (1992) the Court held that where
there is no plausible basis in the record for the factual
determination of the Board, the Court can and must overturn the Board.
However, in this case there is a plausible basis for the denial of
service connection for multiple joint arthritis.  As we have pointed
out, the veteran does not have arthritis of the left wrist, shoulders,
ankles, knees, or hips.  Service connection is in effect for arthritis
of the lumbar spine.  The arthritis in the veteran's toes and feet is
due to foot deformities the result of an intercurrent, postservice
injury.  Finally, any arthritis of the cervical spine or right wrist
was initially medically shown many years after service, and is not of
inservice traumatic origin.  Therefore, the lifetime presumption of
service connection for post-traumatic osteoarthritis, under the
provision for former prisoners of war, has been rebutted, since the
credible evidence shows that any arthritis of the joints (other than
the service-connected low back) that may be present is more likely due
to intercurrent, postservice injury or disease.

The case of Aronson v. Derwinski, 2 Vet.App. 580 (1992) dealt with the
need for the Board to order an examination.  However, the veteran was
afforded a special orthopedic examination in December 1991.  The
examination contained x-ray studies which are adequate for an
equitable determination of this appeal.  Consequently, we conclude
that neither Mohr nor Aronson are applicable in this case.  Since the
preponderance of the evidence is against allowance of the appeal, the
benefit of the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b)
(West 1991).

As a final matter, the Board has considered the additional argument
submitted by the veteran's representative in October 1993 to the
effect that the Board failed to comply with the mandate of the Court
in Thurber.  The Board concedes that a tentative decision denying the
veteran's claim had already been proposed and was in the briefface at
the time the additional materials were sent to the veteran's
representative in September 1993.  The Board would point out that the
decision was just that, tentative.  Any additional evidence or
argument that has been presented on the merits of the veteran's claim
has been considered before a final decision was made.  Therefore, we
find that the veteran has not been prejudiced or harmed; and the Board
is of the opinion that it is in compliance with the mandate set forth
in Thurber.

ORDER

Service connection for multiple joint post-traumatic arthritis is
denied.

BOARD OF VETERANS' APPEALS
WASHINGTON, D.C.  20420

         G. GICK                       H. STERLING, M.D.

HOLLY E. MOEHLMANN

      L. W. TOBIN                     JEROME F. GOUGH

STEPHEN A. JONES

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 1991), a
decision of the Board of Veterans' Appeals granting less than the
complete benefit, or benefits, sought on appeal is appealable to the
United States Court of Veterans Appeals within 120 days from the date
of mailing of notice of the decision, provided that a Notice of
Disagreement concerning an issue which was before the Board was filed
with the agency of original jurisdiction on or after November 18,
1988.  Veterans' Judicial Review Act, Pub. L. No. 100-687, § 402
(1988).  The date which appears on the face of
this decision constitutes the date of mailing and the copy of this
decision which you have received is your notice of the action taken on
your appeal by the Board of Veterans' Appeals.


